UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03235 FMI Common Stock Fund, Inc. (Exact name of registrant as specified in charter) 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Ted D. Kellner Fiduciary Management, Inc. 100 East Wisconsin Avenue, Suite 2200 Milwaukee, WI53202 (Name and address of agent for service) 414-226-4555 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: June 30, 2010 Item 1. Schedule of Investments. FMI Common Stock Fund SCHEDULE OF INVESTMENTS June 30, 2010 (Unaudited) Shares or Principal Amount Value COMMON STOCKS - 92.9%(a) COMMERCIAL SERVICES SECTOR - 6.3% Advertising/Marketing Services - 1.8% Harte-Hanks, Inc. $ Miscellaneous Commercial Services - 3.8% Cintas Corp. Gartner, Inc. * TeleTech Holdings, Inc. * Personnel Services - 0.7% Korn/Ferry International * CONSUMER DURABLES SECTOR - 0.9% Automotive Aftermarket - 0.3% CLARCOR Inc. Other Consumer Specialties - 0.6% Mine Safety Appliances Co. CONSUMER NON-DURABLES SECTOR - 1.1% Food: Specialty/Candy - 1.1% Flowers Foods, Inc. CONSUMER SERVICES SECTOR - 2.6% Publishing: Books/Magazines - 2.6% Meredith Corp. DISTRIBUTION SERVICES SECTOR - 10.4% Electronics Distributors - 5.2% Arrow Electronics, Inc. * ScanSource, Inc. * Medical Distributors - 3.5% Patterson Companies Inc. Wholesale Distributors - 1.7% United Stationers Inc. * ELECTRONIC TECHNOLOGY SECTOR - 2.3% Aerospace & Defense - 2.3% Alliant Techsystems Inc. * ENERGY MINERALS SECTOR - 2.7% Oil & Gas Production - 2.7% SM Energy Co. FINANCE SECTOR - 15.0% Insurance Brokers/Services - 3.6% Arthur J. Gallagher & Co. Investment Managers - 2.7% Affiliated Managers Group, Inc. * Life/Health Insurance - 3.1% Protective Life Corp. Property/Casualty Insurance - 4.1% Old Republic International Corp. W.R. Berkley Corp. Real Estate Development - 1.5% The St. Joe Co. * HEALTH SERVICES SECTOR - 2.6% Health Industry Services - 2.6% Covance Inc. * HEALTH TECHNOLOGY SECTOR - 7.2% Medical Specialties - 7.2% Beckman Coulter, Inc. Bio-Rad Laboratories, Inc. * CareFusion Corp. * West Pharmaceutical Services, Inc. INDUSTRIAL SERVICES SECTOR - 4.2% Oilfield Services/Equipment - 4.2% Bristow Group, Inc. * Dresser-Rand Group, Inc. * MISCELLANEOUS SECTOR - 1.2% Investment Trusts/Mutual Funds - 1.2% PICO Holdings, Inc. * NON-ENERGY MINERALS SECTOR - 1.7% Construction Materials - 1.7% Eagle Materials Inc. PROCESS INDUSTRIES SECTOR - 8.6% Chemicals: Specialty - 2.4% Sigma-Aldrich Corp. Containers/Packaging - 4.3% AptarGroup, Inc. Bemis Company, Inc. Industrial Specialties - 1.9% Valspar Corp. PRODUCER MANUFACTURING SECTOR - 6.1% Electrical Products - 2.2% Molex Inc. Cl A Industrial Conglomerates - 0.3% SPX Corp. Industrial Machinery - 1.0% Woodward Governor Co. Miscellaneous Manufacturing - 2.6% Carlisle Companies Inc. RETAIL TRADE SECTOR - 9.0% Discount Stores - 2.7% Family Dollar Stores, Inc. Food Retail - 2.8% Ruddick Corp. Winn-Dixie Stores, Inc. * Specialty Stores - 3.5% Group 1 Automotive, Inc. * PetSmart, Inc. TECHNOLOGY SERVICES SECTOR - 6.2% Data Processing Services - 3.4% Broadridge Financial Solutions Inc. DST Systems, Inc. Information Technology Services - 2.8% Jack Henry & Associates, Inc. TRANSPORTATION SECTOR - 4.8% Marine Shipping - 2.2% Kirby Corp. * Trucking - 2.6% J.B. Hunt Transport Services, Inc. Total common stocks (cost $733,855,737) SHORT-TERM INVESTMENTS - 7.7%(a) Commercial Paper - 7.7% $ U.S. Bank, N.A., 0.10%, due 07/01/10 Total commercial paper (cost 66,500,000) Total short-term investments (cost $66,500,000) Total investments - 100.6% (cost $800,355,737) Liabilities, less cash and receivables - (0.6%) (a) ) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. As of June 30, 2010, investment cost for federal tax purposes was $800,355,737 and the tax components of unrealized appreciation/depreciation were as follows: Aggregate gross unrealized appreciation $ Aggregate gross unrealized depreciation ) Net unrealized appreciation $ + + Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to the Financial Statements in the Fund’s most recent semi-annual or annual report. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of June 30, 2010, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Level 2 – Short Term Commercial Paper Level 3 – — Total $ Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act")) (17 CFR 270.30a-3(c))are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b))and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, orare reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) FMI Common Stock Fund, Inc. By (Signature and Title) /s/Ted D. Kellner Ted D. Kellner, President Date July 21, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/Ted D. Kellner Ted D. Kellner, President Date July 21, 2010 By (Signature and Title) /s/Ted D. Kellner Ted D. Kellner, Treasurer Date July 21, 2010
